Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
       Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
       303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
       corrections@akcourts.gov.



                THE SUPREME COURT OF THE STATE OF ALASKA

LESLIE R. WRIGHT,                                    )
                                                     )   Supreme Court No. S-17769
                       Appellant,                    )
                                                     )   Superior Court No. 3PA-18-02639 CI
       v.                                            )
                                                     )   OPINION
GEORGE M. DROPIK,                                    )
                                                     )   No. 7600 – June 24, 2022
                       Appellee.                     )
                                                     )

               Appeal from the Superior Court of the State of Alaska, Third
               Judicial District, Palmer, Kristen C. Stohler, Judge.

               Appearances: Deborah Burlinski, Burlinski Law Office,
               LLC, Palmer, for Appellant. Dan Allan, Law Offices of Dan
               Allan & Associates, Anchorage, for Appellee.

               Before: Winfree, Chief Justice, Maassen, Carney, and
               Borghesan, Justices. [Henderson, Justice, not participating.]

               BORGHESAN, Justice.

I.     INTRODUCTION
               A man filed suit against a former romantic partner to resolve disputes about
property acquired during their relationship. The superior court ruled the parties had been
in a domestic partnership, a marriage-like relationship with implications for division of
the parties’ property when the relationship ends. It then determined the woman owed the
man for his contributions toward a Wasilla property they jointly bought and improved,
an out-of-state property acquired in his name that was later sold at a loss, and veterinary
bills charged to the man’s credit card. Although it was error to determine the parties
were in a domestic partnership without making predicate factual findings, this error does
not affect the superior court’s ruling on the Wasilla property or veterinary bills, and we
affirm the superior court’s decision on those points. But the error may affect the ruling
on the out-of-state property, so we remand for additional proceedings on that issue.
II.    FACTS AND PROCEEDINGS
       A.     Relationship Between Wright And Dropik
              Leslie Wright and George Dropik began a relationship in February 2015.
Dropik moved into Wright’s Palmer house later that year. During their relationship,
Wright worked as a hairdresser and ran a dog-breeding business while Dropik worked
as a truck driver and for a construction company. The couple ended their relationship
in August 2018.
       B.     Complaint
              The following month, Dropik filed a complaint to partition and sell property
the parties had purchased together in Wasilla and to distribute the proceeds according to
their respective interests as tenants in common. He also claimed that Wright owed him
$6,000 for charges incurred on his credit card. Wright counterclaimed for $7,500 that
she allegedly loaned Dropik so he could purchase a property in Oklahoma. The court
granted Dropik’s motion to hold the net proceeds of the Wasilla property sale in escrow
until after trial, scheduled to occur roughly a year later.
              Wright argued in her trial brief that the parties should split the Wasilla
property proceeds equally and that the credit card bills for which Dropik sought
repayment reflected gifts, not loans. Wright also asserted that she had borrowed $15,000
from her daughter to lend to Dropik for the Oklahoma property but that Dropik had
repaid only $7,500; therefore Wright argued that Dropik still owed another $7,500.



                                            -2-                                     7600
Wright also contended the Oklahoma property was not jointly owned. Dropik, on the
other hand, argued that Wright owed him for (1) costs associated with the Wasilla
property; (2) costs associated with the Oklahoma property; and (3) veterinary bills he
paid on her behalf. Dropik’s trial brief also referred for the first time to the parties’
having been in a “domestic relationship.”
      C.     Trial
             At trial the parties testified about the nature of their relationship and certain
items of property. We summarize the testimony relevant to this appeal.
             1.      Living expenses and veterinary bills
             Wright testified that when she and Dropik lived together she paid for the
mortgage and utilities, including the phone bill. Dropik testified that, when he moved
in, the two had an agreement that he “would pay for everything that [they] do, and [he]
wouldn’t pay [Wright] rent,” and that they acted consistently with this agreement.
Dropik tallied the amount he contributed to over $134,000, which included travel, house
maintenance, dining out, and miscellaneous purchases.
             The parties testified that Dropik would put veterinary bills for Wright’s
dog-breeding business on his credit card to receive airline miles; the parties disputed
whether Wright promised to pay him back. Dropik testified that Wright had owed him
$10,600 for outstanding veterinary bills and had partially paid him back in two
installments of $2,000.
             2.      The Wasilla property
             Wright and Dropik agreed that they were joint owners of the Wasilla
property. Both of their names were on the title, and they planned to build a house on the
property, contributing to a joint bank account to do so. Wright testified that the parties
agreed to be “50-50” with respect to the Wasilla property; Dropik testified that the two



                                            -3-                                         7600
“were to split the money going in to acquire the property” and that “everything was
equally split short of just a couple of payments.”
                The parties both presented evidence about contributions to the joint bank
account and the cost of improvements to the Wasilla property, including the repair of
damage from a fallen tree, the use of heavy machinery to make improvements, a concrete
slab, and other miscellaneous costs.
                The two ended their relationship before the house was built. They sold the
property for net proceeds of $60,936.65 in September 2019. The amount was held in
Dropik’s counsel’s trust account.
                3.    The Oklahoma property
                A house in Oklahoma was acquired and titled in Dropik’s name during the
course of the parties’ relationship. Wright obtained $15,000 for the down payment from
her daughter.
                The parties disputed whether the house was to be owned by Dropik only
or by both of them. Wright’s name was not on the house loan. Dropik testified that his
name alone appeared on the loan for “financial reasons” but that they agreed to “split it
and [] eventually move down there,” sharing expenses 50/50. Dropik testified that they
were “equally invested in it” and that Wright was “putting up half of the money.”
Wright testified that the parties did not discuss these arrangements beyond seemingly
agreeing that they would share the property “[i]f [they] resided there.” Wright was not
listed on the title, which Dropik testified was because they found out at closing that he
could not add her “unless [they] were both there.” Wright, however, testified that she
was present at the closing. Dropik added that Wright “regularly wanted [him] to add her
to the title” but that they never found the time to do so. Wright testified that she never




                                            -4-                                     7600
asked to be put on the title but added that Dropik “would” have added her to the title “if
[they] moved down there.”
             Wright and Dropik never moved into the house and instead found renters,
who did not pay their rent and damaged the house, necessitating repair costs. Dropik
sold the home without any involvement from Wright after their relationship ended.
Dropik repaid Wright’s daughter $7,500 for what he characterized as his half of the
borrowed money. Wright argued, and Wright’s daughter testified, that Dropik borrowed
the entire $15,000, meaning Wright was still owed $7,500 for the amount she eventually
repaid her daughter. Dropik claimed he lost $28,457 on the Oklahoma property and
argued Wright owes him $10,478 to cover her half of those losses as a joint owner of that
property.1
      D.     Superior Court Decision
             After trial the court found that Dropik and Wright were in a domestic
partnership from February 2015 to August 2018. It accepted the parties’ agreement that
they were joint owners of the Wasilla property and that each was entitled to half of the
sale proceeds. It then found that the evidence showed Dropik had invested $15,283.15
more than Wright in the property and ruled that Wright owed Dropik half the difference:
$7,641.58.
             The court found credible Dropik’s testimony that the two “intended to be
equal partners in the Oklahoma property,” finding most persuasive the fact that Dropik
and Wright each paid Wright’s daughter back for half of the money she loaned for the
down payment. It determined that Wright owed Dropik $10,478.65 for half of the
expenses and losses associated with the Oklahoma property.

      1
            This figure reflects Dropik’s claimed loss of $28,457, less $7,500 allegedly
paid by Wright toward the down payment on the property, divided by half.


                                           -5-                                      7600
              Finally, the court rejected Wright’s argument that Dropik paid her
veterinary bills with his credit card as a gift because Wright had already repaid portions
of the amount owed and had acknowledged the debt by phone and text. It found Wright
still owed $5,632.45 but did not owe interest on that amount.
              In sum, the court concluded that Wright owed Dropik $23,752.68, to be
satisfied with the proceeds from the sale of the Wasilla property. Wright moved for
reconsideration, which the court denied.
III.   DISCUSSION
              On appeal Wright argues that the superior court erred by: (1) determining
her relationship with Dropik was a domestic partnership; (2) distributing the proceeds
from the Wasilla property sale according to domestic partnership rules;
(3) miscalculating Dropik’s expenditures on the Wasilla property; (4) determining she
owes Dropik half of the Oklahoma property losses; and (5) awarding Dropik
reimbursement for Wright’s veterinary bills Dropik paid with his credit card.
              We agree that the superior court’s domestic partnership ruling was error
because the court failed to make factual findings to support the existence of a domestic
partnership. Although this error has no effect on the superior court’s rulings pertaining
to the Wasilla property or veterinary bills, we cannot say the same with regard to the
Oklahoma property.
       A.     It Was Error To Conclude That A Domestic Partnership Existed
              Without Making Factual Findings About The Parties’ Relationship.
              “A domestic partnership exists when there is an agreement between the
parties to live together indefinitely and ‘to share in the fruits of [their] relationship as




                                            -6-                                       7600
though they were married . . . .’ ”2 “ ‘If the parties dispute whether a domestic
partnership exists, . . . the trial court must examine if or when the parties cohabited in a
marriage-like relationship,’ including consideration of factors we articulated in Bishop
v. Clark.”3 The so-called Bishop factors include:
              whether the parties have (1) made joint financial
              arrangements such as joint savings or checking accounts, or
              jointly titled property; (2) filed joint tax returns; (3) held
              themselves out as husband and wife; (4) contributed to the
              payment of household expenses; (5) contributed to the
              improvement and maintenance of the disputed property; and
              (6) participated in a joint business venture. Whether they
              have raised children together or incurred joint debts is also
              important.[4]
Although the Bishop factors “may inform” the analysis of whether parties were in a
domestic partnership, the factors “are not exclusive.”5
              If the court determines that a domestic partnership existed, it must then
classify each item as partnership property or as separate property.6 Absent a statute or
contract to the contrary, property is strictly classified according to the domestic partners’




       2
             McConville v. Otness, 498 P.3d 632, 635 (Alaska 2021) (alteration in
original) (quoting Bishop v. Clark, 54 P.3d 804, 810-11 (Alaska 2002), abrogated on
other grounds by Tomal v. Anderson, 426 P.3d 915 (Alaska 2018)).
       3
              McConville, 498 P.3d at 635 (quoting Tomal, 426 P.3d at 922 n.4).
       4
              Bishop, 54 P.3d at 811.
       5
              Tomal, 427 P.3d at 922 n.4.
       6
              Id. at 923.


                                             -7-                                       7600
intent.7 In domestic partnership cases “[w]e have rejected . . . the rule that the party who
has title or possession is necessarily entitled to ownership of property, because that rule
‘tends to operate purely by accident or perhaps by reason of the cunning, anticipatory
designs of just one of the parties.’ ”8
              Property belonging to the partnership “generally must be distributed equally
(or unequally if the parties intended unequal shares), while separate property must be
distributed solely to its owner.”9 By contrast, if the court finds that the parties were not
in a domestic partnership, ordinary property rules apply to determine ownership.10 We
review the trial court’s factual findings about intent for clear error; its classification



       7
              Although we have directed courts to consider the Bishop factors both when
deciding whether a domestic partnership existed and when determining domestic
partners’ intent for specific items of property, McConville, 498 P.3d at 635-36, some
Bishop factors may be more relevant to the first inquiry and others to the second. For
example, whether parties held themselves out as husband and wife is quite relevant to
whether they were in a marriage-like relationship, but ordinarily not so relevant to
whether a particular vehicle was intended to be property of the partnership. We
emphasize that the Bishop factors are not exclusive, that “[e]ven when factors tilt heavily
toward finding partnership property, other evidence may show that the parties had no
such intent for particular pieces of property.” Id. at 636. The question of intent for each
disputed item is ultimately to be “based on the totality of the circumstances.” Id. at 635
(quoting Boulds v. Nielsen, 323 P.3d 58, 64 (Alaska 2014), abrogated on other grounds
by Tomal, 426 P.3d 915.
       8
             Jaymot v. Skillings-Donat, 216 P.3d 534, 544 (Alaska 2009) (quoting Tolan
v. Kimball, 33 P.3d 1152, 1156 (Alaska 2001) (per curiam)).
       9
              McConville, 498 P.3d at 636 (quoting Tomal, 426 P.3d at 924).
       10
              Cf. D.M. v. D.A., 885 P.2d 94, 97 (Alaska 1994) (“If an intent to hold the
property in a particular proportion or to determine the proportion by a particular method
can be discovered, this intent controls over the regular rules of cotenancy.”).


                                            -8-                                       7600
decisions based on statute, contract, or intent are legal questions that we review de
novo.11
              Wright argues the superior court erred by ruling the parties were in a
domestic partnership. Although at trial Wright did not challenge Dropik’s assertion of
a domestic partnership, we may consider on appeal her argument that the evidence is not
sufficient to support the court’s finding.12 The superior court concluded that the two
were in a domestic partnership without explaining why. In Jaymot v. Skillings-Donat we
vacated a property distribution decision “[b]ecause the evidence [was] conflicting on key
Bishop factors and because there [were] not sufficient findings to allow our review of
[the superior court’s] determination of the parties’ intent” regarding domestic
partnership.13 The same problem exists here.
              Wright points to evidence — which the superior court did not discuss in its
domestic partnership determination — that she believes weighs against finding she was
in a domestic partnership with Dropik. The parties owned their own homes even after
moving in together, with Dropik eventually renting his out. At trial both parties referred
to Dropik as Wright’s former “boyfriend.” The only shared bank account was the one
opened to handle the Wasilla property expenses, and the two otherwise maintained
separate bank accounts and credit cards. There is no indication the parties filed a joint



       11
              Tomal, 426 P.3d at 923.
       12
              See Alaska R. Civ. P. 52(b) (“When findings of fact are made in actions
tried by the court without a jury, the question of the sufficiency of the evidence to
support the findings may thereafter be raised whether or not the party raising the question
has made in the court an objection to such findings or has made a motion to amend them
or a motion for judgment.”).
       13
              216 P.3d at 546.


                                           -9-                                       7600
tax return. Dropik acknowledged in his testimony that although he provided minor
assistance to Wright’s dog-breeding business, the business remained hers. The pair had
no children together; they resided together for roughly three years, which Wright
characterizes as “short.”
              Dropik counters that “[a]mple evidence” supports the trial court’s domestic
partnership finding, including the facts that they lived together, were in a romantic
relationship, had a joint bank account and made joint financial decisions such as
purchasing property together, and shared living expenses.
              As in Jaymot, the superior court failed to make findings about key
Bishop factors. It did not determine if Dropik and Wright held themselves out as
husband and wife. It made no findings about their tax returns, how the parties handled
payment of household expenses, or whether they had a joint business venture. Without
factual findings about the parties’ interactions, it is not possible for us to determine on
appeal whether they cohabited “in a marriage-like relationship.”14 It was therefore error
to determine that a domestic partnership existed without making any predicate factual
findings.15




       14
              McConville, 498 P.3d at 635.
       15
              See In re Estate of Rodman, 498 P.3d 1054, 1073 (Alaska 2021) (“[T]he
superior court commits legal error if it ‘fails to make factual findings appropriate to the
relevant legal test.’ ” (quoting Anchorage Chrysler Ctr., Inc. v. DaimlerChrysler Corp.,
129 P.3d 905, 916 (Alaska 2006))); Thompson v. Thompson, 454 P.3d 981, 988 (Alaska
2019) (“Whether there are sufficient findings for informed appellate review is a question
of law.” (quoting Horn v. Touhaskis, 356 P.3d 280, 282 (Alaska 2015))).


                                           -10-                                      7600
       B.     The Domestic Partnership Error Does Not Affect The Court’s
              Distribution Of Proceeds From The Wasilla Property.
              “Property acquired by domestic partners during a domestic partnership
should be distributed according to the partners’ intent.”16 Under the ordinary rules of
Alaska property law, courts are to divide jointly titled real property under the
presumption that the titleholders own equal shares, absent a showing that one titleholder
“contributed unequally.”17 But “[i]f an intent to hold the property in a particular
proportion or to determine the proportion by a particular method can be discovered, this
intent controls over the regular rules of [property division].”18 Because the court found
the parties agreed to invest equally in and own equal shares of the Wasilla property,
applying the domestic partnership framework leads to the same result as applying a
tenancy-in-common framework. Therefore the failure to make sufficient findings to
support the existence of a domestic partnership has no bearing on the distribution of this
property.
              Although the parties agreed that they jointly owned the property and
intended to invest in it equally, they do not agree with respect to Dropik’s claim that
Wright owes him money because he ultimately contributed more money to the property.
He seeks reimbursement for these allegedly disproportionate contributions.
              Wright first takes issue with the superior court’s calculation of Dropik’s
expenditures related to the property. She argues that there is no support in the record for
Dropik’s claim that he forfeited a paycheck of $16,195.52 to his employer in exchange



       16
              Tomal, 426 P.3d at 923.
       17
              D.M. v. D.A., 885 P.2d 94, 97 (Alaska 1994).
       18
              Id.


                                           -11-                                      7600
for the right to use his employer’s heavy equipment on the property. We see no clear
error.19    Dropik testified about this exchange several times, and Wright herself
acknowledged these expenses in her testimony.
               Wright next argues, citing Wood v. Collins, that the court should not have
required her to reimburse Dropik for his greater contributions because doing so would
be inequitable.20 In Wood the superior court found that the parties jointly owned a
condominium as tenants in common and ordered them to sell it.21 The condominium
required renovations before sale, and one party undertook the necessary renovations
himself.22 We affirmed the superior court’s decision to allocate 50% of the renovation
cost to each party, rejecting the argument that this allocation was inequitable, because
“both parties benefitted from the expenditure [on renovations] upon the condominium’s
sale.”23
               Wright fails to explain why it would be inequitable to require her to
reimburse Dropik for half of his greater expenditures to equalize the parties’ investment




       19
              See Thompson, 454 P.3d at 988-89 (holding that in division of marital
property, valuation of property is a factual finding reviewed for clear error, which exists
“when a review of the record leaves [us] with a definite and firm conviction that the
superior court has made a mistake” (alteration in original) (quoting Geldermann v.
Geldermann, 428 P.3d 477, 481 (Alaska 2018))).
       20
              812 P.2d 951, 959 (Alaska 1991) (“The right to reimbursement is an
equitable right and recovery should be just and equitable under all the circumstances.”).
       21
               Id. at 953.
       22
               Id. at 953-54.
       23
               Id. at 959.


                                           -12-                                      7600
in the property.24 The Wood decision actually supports the superior court’s conclusion
to allocate these expenses equally. Therefore we do not disturb the superior court’s
conclusion regarding the Wasilla property, despite the erroneous domestic partnership
conclusion.
       C.     The Domestic Partnership Error Does Not Affect The Ruling On
              Veterinary Bills.
              The superior court ruled that Wright owed Dropik $5,632.45 for veterinary
bills Dropik paid with his credit card, finding that the parties had agreed Dropik would
pay these bills with his credit card to earn airline miles and Wright would repay him
when she could.25 Whether the parties were in a domestic partnership or not, the nature
of these payments — loan or gift — depends on the parties’ intent.26 Therefore the
domestic partnership error does not affect the superior court’s ruling on this point.
              Wright argues the superior court’s intent finding is clearly erroneous
because of Dropik’s testimony that he agreed to pay for “everything else” aside from the
mortgage and utilities when he was living with Wright; she argues that “everything else”
should include the veterinary bills. But the superior court found Dropik’s account more
credible because Wright had already paid back $4,000 of the $9,632.45 in veterinary

       24
              It is unclear whether the equitable analysis applied in Wood to an action for
contribution among tenants in common would apply to domestic partners. For purposes
of this case we assume without deciding that it does.
       25
           The superior court rejected the notion that Wright would pay interest on the
borrowed amounts as unsupported by the record.
       26
              See Tomal v. Anderson, 426 P.3d 915, 923 (Alaska 2018) (holding that in
domestic partnership case, “property must be classified strictly according to the parties’
intent”); Osterkamp v. Stiles, 235 P.3d 178, 191 (Alaska 2010) (holding superior court
did not clearly err in finding that transfers of funds from parents to child were loans, not
gifts, based on evidence showing that parents “intended to be repaid”).


                                           -13-                                       7600
bills charged on Dropik’s credit card and because she had acknowledged the debt by
phone and text after the relationship ended.
              The superior court’s finding that the parties intended a loan is not clearly
erroneous — particularly given the great weight we afford to credibility determinations
based on oral testimony.27 Dropik’s testimony that he paid for “everything else” could
reasonably have referred to their normal living expenses, not expenses related to a
business that, according to his testimony, he “had nothing to do with” and received “no
benefit” from. Reviewing the record in the light most favorable to Dropik as the
prevailing party, we cannot say the superior court clearly erred.28
       D.     The Distribution Of The Oklahoma Property Expenses Was
              Potentially Affected By The Erroneous Domestic Partnership Ruling.
              The domestic partnership error may affect the superior court’s ruling on the
Oklahoma property, requiring reversal on this point.
              If a domestic partnership exists, “absent a controlling statute or a valid
contract between the parties, property must be classified strictly according to the parties’
intent.”29 In domestic partnership cases “[w]e have rejected . . . the rule that the party
who has title or possession is necessarily entitled to ownership of property, because that



       27
              See Gavora, Inc. v. City of Fairbanks, 502 P.3d 410, 418-19 (Alaska 2021)
(“[T]rial courts are best suited to weigh evidence and determine the credibility of
witnesses who provide oral testimony. . . . ‘[W]e will generally accept the
determination[s] of witnesses’ credibility that are made by the [superior] court . . .
[because] the court heard and observed the witnesses first hand.’ ” (third, fourth, and fifth
alterations in original) (quoting Demoski v. New, 737 P.2d 780, 784 (Alaska 1987))),
reh’g denied (Feb. 3, 2022).
       28
              Rausch v. Devine, 80 P.3d 733, 737 (Alaska 2003).
       29
              Tomal, 426 P.3d at 923.


                                            -14-                                       7600
rule ‘tends to operate purely by accident or perhaps by reason of the cunning,
anticipatory designs of just one of the parties.’ ”30
              If no domestic partnership exists, a different framework applies: “There is
a presumption that the person with title [to real property] owns the property.”31 Although
some evidentiary presumptions evaporate upon the introduction of any admissible
evidence to rebut the presumed fact — which Dropik has done here with respect to joint
ownership of the property — the title presumption is more substantial, shifting the
burden of proof to establish ownership of disputed property.           Because the title
presumption that would apply if no domestic partnership exists changes the way the
court must weigh evidence about ownership of the property, we cannot say that the
superior court’s domestic partnership error is harmless.
              The court rule that governs evidentiary presumptions provides that in
general an evidentiary presumption may be rebutted by “the introduction of evidence
sufficient to permit reasonable minds to conclude” otherwise,32 after which “the
presumption vanishes.”33 This kind of presumption is referred to as a “bursting bubble”:
once the party against whom the presumption operates introduces evidence sufficient to
permit the inference of the opposite fact — a relatively light burden roughly equivalent




       30
             Jaymot v. Skillings-Donat, 216 P.3d 534, 544 (Alaska 2009) (quoting Tolan
v. Kimball, 33 P.3d 1152, 1156 (Alaska 2001) (per curiam)).
       31
              Pestrikoff v. Hoff, 278 P.3d 281, 284 (Alaska 2012).
       32
              Alaska R. Evid. 301(a).
       33
              Alaska R. Evid. 301(a) comment.


                                           -15-                                     7600
to defeating summary judgment34 — the presumption “bursts” and disappears, like a
bubble, and the court must simply weigh the evidence presented.35
              But this general presumption operates only “when not otherwise provided
for by statute[ or] by judicial decision.”36 And a line of decisions dating back to the
nineteenth century supports the notion that the title presumption is stronger than the
general “bursting bubble” presumption.
              Sugg v. Morris appears to be the first decision by our court applying the
title presumption.37 In that case the superior court awarded an unmarried woman a share
of ownership in a house titled solely in the name of the man with whom she had a
romantic relationship.38 We reversed and held that because they were not in a “marriage-
like” relationship, the “only interest which the plaintiff possessed in the property was that
of a beneficiary pro tanto under a resulting trust.”39 Therefore “the burden fell upon her
to show . . . the precise amount contributed by herself,” reasoning that “the presumption
that the defendant in whose name the legal title to the property is vested is the absolute



       34
              See Alaska R. Civ. P. 56(c) (requiring “showing that there is no genuine
issue as to any material fact” for summary judgment).
       35
             See Cynthia W. v. State, Dep’t of Health & Soc. Servs., Off. of Child.’s
Servs., 497 P.3d 981, 985 (Alaska 2021) (explaining operation of “bursting bubble”
presumption framework).
       36
              Alaska R. Evid. 301(a).
       37
              392 P.2d 313, 316 (Alaska 1964); see also Kiernan v. Creech, 268 P.3d
312, 315 n.6 (Alaska 2012) (acknowledging title presumption exists, referencing Sugg).
       38
              Sugg, 392 P.2d at 316.
       39
              Id.


                                            -16-                                       7600
owner thereof may not be overcome by mere surmise or conjecture.”40 We applied this
rule in later decisions, albeit without elaborating further on the quantity or quality of
evidence needed to defeat the title presumption.41
              The reasoning in Sugg was drawn from the California Supreme Court’s
decision in Keene v. Keene.42 In Keene the court explained the relatively stringent
burden facing one who claims an interest in a property titled solely in another’s name,
invoking the “familiar” rules that “it is incumbent upon him who would claim that a trust
exists in his favor to establish the fact by clear, convincing, and unambiguous testimony”
and that the presumption of title “is not to be overcome by surmise or conjecture.”43
These rules, in turn, were drawn from the California Supreme Court’s 1895 decision in
Woodside v. Hewel.44
              This longstanding precedent establishes a special evidentiary presumption
when title to real property is at issue. This title presumption does not operate like a
“bubble” that “bursts” upon presentation of contrary evidence, but instead operates more


       40
              Id.
       41
              See, e.g., Pestrikoff v. Hoff, 278 P.3d 281, 286 (Alaska 2012) (holding in
appeal of probate matter that deceased’s children claiming boats titled solely in
deceased’s widower’s name were property of deceased’s estate did not rebut the title
presumption because they did not “offer[] specific evidence to the contrary”); St. Paul
Church, Inc. v. Bd. of Trustees of Alaska Missionary Conf. of the United Methodist
Church, Inc., 145 P.3d 541, 554 (Alaska 2006) (observing that evidence titleholder held
property in trust for affiliated organization “far surpasse[d] mere surmise or conjecture”).
       42
              371 P.2d 329 (Cal. 1962), quoted in Sugg, 392 P.2d at 316.
       43
              Keene, 371 P.2d at 334 (quoting Woodside v. Hewel, 42 P. 152, 152 (Cal.
1895)).
       44
              42 P. at 152.


                                           -17-                                       7600
akin to “plac[ing] the burden of proof on the party opposing the fact presumed to
establish its non-existence.”45 The title presumption therefore remains operative even if
a party introduces evidence to rebut the presumed fact, as Dropik did here. The
presumption changes how the court must weigh the evidence.
              The superior court determined that Wright and Dropik were in a domestic
partnership, so it did not apply the title presumption when weighing the evidence of joint
ownership. We cannot say whether applying this presumption would lead the court to
reach a different finding about the parties’ intent. Therefore it is possible that the error
in declaring a domestic partnership without predicate factual findings affects the proper
disposition of this case.
              Accordingly, we vacate the court’s ruling regarding the Oklahoma property
and remand for the court to first determine, after making the necessary factual findings,
whether a domestic partnership existed. If so, the court’s ruling regarding the Oklahoma
property remains valid. If not, then the court must apply the presumption described
above, and weigh the evidence introduced by Dropik accordingly, to determine whether
the parties jointly owned this property.
IV.    CONCLUSION
              We AFFIRM the superior court’s judgment with respect to the Wasilla
property and veterinary bills. We VACATE the ruling regarding the Oklahoma property
and REMAND for additional findings consistent with this opinion.




       45
              Alaska R. Evid. 301(a) comment.


                                           -18-                                       7600